Citation Nr: 1818512	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-34 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING

The Veteran


ATTORNEY FOR THE BOARD

A. Arnold, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to December 2003.  

This matter came before the Board of Veterans Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified before the undersigned Veteran's Law Judge during a January 2018 Video Conference hearing.  The transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran had active duty service in a combat zone during his January 2003 to October 2003 deployment to Uzbekistan and Afghanistan.

2.  The Veteran's PTSD was caused by service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1157, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303(a), 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A full grant of benefits sought on appeal is granted herein.  As such, the Board finds that any error related to the VCAA with regard to the issue on appeal is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159;  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptoms and the in-service stressor.  38 C.F.R. § 3.304(f).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For benefits to be denied, "the preponderance of the evidence must be against the claim."  Id. at 54.

The Veteran contends that he has PTSD resulting from his in-service experience, particularly his experiences during his January 2003 to October 2003 deployment with the 659th Maintenance Company to Afghanistan and Uzbekistan.  

The Board finds that the evidence, taken as a whole, supports the conclusion that the Veteran was deployed in support of Operation Enduring Freedom from January 2003 to October 2003 and had service in a combat zone in Uzbekistan and Afghanistan.  While the deployment is not reported on the Veteran's DD-214, the claim file contains numerous other pieces of evidence that support the Veteran's contentions.

First, the record contains a statement from the Defense Personnel Records Information Retrieval System (DPRIS), which documents that an element of the 659th Maintenance Company did deploy in support of that operation from January to August 2003.  DPRIS was not able to locate specific information regarding the location of that deployment.  

The Board also notes that the Veteran's service treatment records from October and November 2002 include multiple predeployment medical screenings.  

An August 2003 deployment certification letter was provided by W.L.M., Sergeant First Class of the Army's 23rd Quartermaster Brigade.  The letter confirms that the Veteran was attached to the 659th maintenance company at Fort Bragg and deployed to Karshi-Khanabad Air Base (K2) Uzbekistan in support of Operation Enduring Freedom from January to October 2003.  The letter stated that a copy of the manifest was not available, but included December 2002 orders for the 659th maintenance company, which order a temporary change of station from Fort Bragg to USCENTCOM in support of Operation Enduring Freedom.  The orders state "This is a unit deployment order" and note a departure date of January 2003.  

Another deployment certification was provided by the same service member in March 2016, reiterating the information above and clarifying that the service member based his certification upon personal knowledge of the Veteran and the fact that he was assigned to the same unit and deployed with the unit.  The Board finds that the service member is competent to confirm the Veteran's service within the same unit, and that he is credible and accords his statements regarding the Veteran's deployment great probative weight.

The Board also reviewed the Veteran's Leave and Earnings Statements (LES) from January to December 2003.  The January 2003 statement includes "hostile fire pay/combat zone," starting January 1, 2003.  In addition, federal taxes were not being withheld from the Veteran's pay for the entirety of the period.  The Board notes that Afghanistan was designated a combat zone for federal tax purposes effective September 2001 by Executive Order No. 13239, and that Uzbekistan was certified by the Department of Defense for combat zone benefits due to direct support of military operations in the Afghanistan combat zone as of September 2001.  See INTERNAL REVENUE SERVICE, Combat zones approved for tax benefits, https://www.irs.gov/newsroom/combat-zones (last visited Mar. 13, 2018).  The Veteran accrued 30 days of tax exempt leave during 2003, indicating qualifying service in a combat zone or qualified hazardous duty area.  Finally, the Board notes that the Veteran's LES have a PAC ID number of "Deploy08."  

In sum, the Board finds that the Veteran's deployment to combat zones in Afghanistan and Uzbekistan from January 2003 to October 2003 is supported by the evidence of record.  The Veteran testified at his January 2018 Video Hearing that during this deployment he was in fear of his life every day, that he saw soldiers losing limbs, and that there were constant sirens, bombs and alerts going off.  In a January 2011 statement, he reported being attacked while transporting supplies and troops.  The Board finds that the Veteran's testimony of being attacked while transporting supplies, being under fire and witnessing others being wounded is credible and consistent with the circumstances of his service.  As the Veteran has been found to have service in a combat zone, and his claimed stressor is both related to combat and consistent with that experience, lay testimony is sufficient to establish the claimed stressor.  38 C.F.R. § 3.304(f).  The Board therefore concedes the Veteran's claimed stressor.

VA providers diagnosed the Veteran with PTSD in August 2009 and the associated treatment notes state that the Veteran's PTSD is related to his military experience.  The August 2009 notes also indicate that he experiences nightmares, intrusive thoughts, avoidance of reminders of war, hypervigilance and other symptoms related to a military traumatic event.  Another August 2009 VA mental health note states that the Veteran was referred for PTSD and notes symptoms of distressing dreams, flashbacks, poor sleep, passive thoughts of death and increased startle response.  The VA provider noted that the symptoms were associated, at least in part, with the trauma of previous military experiences.  The provider confirmed a PTSD diagnosis.  In a subsequent psychiatry note in September 2009, the VA provider noted the Veteran's combat time and stated that there were multiple traumatic stressors.  The Veteran endorsed daily incoming fire, witnessing the deaths of civilians and losing friends.  Subsequent VA treatment records from January 2010 note chronic PTSD and May 2012 psychotherapy notes cite the Veteran's history of PTSD.  

The Board notes that the version of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders in use for purposes of VA examination and diagnosis changed in August 2014.  See 38 C.F.R. § 4.130 (as in effect since August 4, 2014) (application of DSM-V); 38 C.F.R. § 4.130 (as in effect for the portion of this appeal prior to August 4, 2014) (application of DSM-IV).  The DSM-V criteria may only be assigned after August 4, 2014.  However, the DSM-IV criteria may be used at any time during the appeal, including after August 4, 2014, if application of DSM-IV after August 4, 2014 would be more favorable to the Veteran.  

In the instant case, the Veteran applied for service connection in November 2009, and the case was certified to the Board in June 2016.  The Board notes that DSM-V may be applied.  However, insofar as the VA medical providers evaluated the Veteran in August 2009 under DSM-IV, the Board finds that their examination and diagnosis is adequate to decide the Veteran's claim.  First, the Board is permitted to rely on this examination and diagnosis because it is favorable to the Veteran.  In addition, the Board is unwilling to penalize the Veteran for VA's delay. When the Veteran was diagnosed with PTSD in August 2009, based on stressors now conceded by the Board, his providers diagnosed him in accordance with the professional standard then in effect.  He promptly filed his claim for benefits in November 2009 and filed his notice of disagreement in January 2011, but the RO did not issue a Statement of the Case until September 2014 and the appeal was not certified to the Board until June 2016, over six and a half years after the Veteran filed for service connection.  Upon review, the Board finds no reason to penalize the Veteran for this delay or to question the competency of the VA providers or the adequacy of their examination and diagnosis.  The Board will therefor accept the findings of the Veteran's VA providers as evidence of a PTSD diagnosis and as medical evidence of a nexus between the Veteran's current symptoms and his in-service stressor. 

The Board acknowledges that a VA examination was performed in July 2014 at which time the examiner found the Veteran did not meet the criteria for PTSD.  However, the Board notes that the examination instructions advised the examiner that the only conceded stressor was a gunshot wound incurred while hunting, and that service in Afghanistan was not verified.  In finding that the Veteran did not meet the criteria for a PTSD diagnosis under DSM-V, the examiner noted that inconsistencies regarding childhood trauma, experiences in Afghanistan and life circumstances "prevent further specification of the disorder at this time."  As the Veteran's in-service stressors have been conceded, the examiner was instructed to disregard those stressors, and the examiner explicitly stated that confusion regarding those stressors prevented clear diagnosis, the Board finds that the report was based on an inaccurate premise and accords it no probative weight.  

The Board therefore finds that the evidence of record supports the conclusion that the Veteran has a diagnosis of PTSD, which the competent medical evidence of record indicates was associated with his conceded stressor of combat service in Afghanistan and Uzbekistan.  Resolving all reasonable doubt in the Veteran's favor, the Board therefore finds that service connection for PTSD is warranted.  38 C.F.R. §§ 3.102, 3.303(a) (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Service connection for PTSD is granted.



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


